                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                            Criminal No. 5:18-CR-54-FL
                             Civil No. 5:21-CV-157-FL

DEVONTA OZELL SMITH,                          )
                                              )
             Petitioner,                      )
                                              )
             v.                               )     MOTION FOR DISMISSAL
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
             Respondent.                      )

      Respondent, by and through the United States Attorney for the Eastern District

of North Carolina, respectfully moves this Court to dismiss Petitioner’s 28 U.S.C. §

2255 motion [D.E. 84, 84-1] pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim upon which relief can be granted.

      A memorandum of law in support is being filed contemporaneously with this

motion.

      Respectfully submitted this 4th day of August 2021.

                                       G. NORMAN ACKER, III
                                       Acting United States Attorney

                                 BY:   /s/ Dennis M. Duffy
                                       DENNIS M. DUFFY
                                       Assistant United States Attorney
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: 919-856-4847
                                       Fax: 919-856-4487
                                       E-mail: dennis.duffy@usdoj.gov
                                       NC State Bar No. 27225




          Case 5:18-cr-00054-FL Document 92 Filed 08/04/21 Page 1 of 2
                          CERTIFICATE OF SERVICE

      I do hereby certify that I will serve a copy of the foregoing on August 4, 2021,

upon the below-listed party or parties electronically using the CM/ECF system or by

placing a copy of the same in the U.S. Mail, addressed as follows:

      Devonta Ozell Smith
      Reg. No. # 64670-056
      FCI Bennettsville
      P.O. Box 52020
      Bennettsville, SC 29512


                                       BY:    /s/ Dennis M. Duffy
                                              DENNIS M. DUFFY
                                              Assistant United States Attorney
                                              150 Fayetteville Street, Suite 2100
                                              Raleigh, NC 27601
                                              Telephone: 919-856-4847
                                              Fax: 919-856-4487
                                              E-mail: dennis.duffy@usdoj.gov
                                              NC State Bar No. 27225




                                          2




         Case 5:18-cr-00054-FL Document 92 Filed 08/04/21 Page 2 of 2
